ALLOWANCE

Allowable Subject Matter
Claims 1-3, 5-6, 9-15 and 17-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the patterned disposition of conductive material comprises a plurality of areas on the electrocaloric film surface comprising the conductive material separated by non-conductive spacer areas on the electrocaloric film; wherein the plurality of areas on the electrocaloric film surface comprising the conductive material are spaced apart by a dimension of 0.1 times the film thickness to 10 times the film thickness” as required in claim 1; “wherein the patterned disposition of conductive material comprises a plurality of areas on the electrocaloric film surface comprising the conductive material separated by non-conductive spacer areas on the electrocaloric film; wherein the plurality of areas on the electrocaloric film surface comprising the conductive material are configured as a plurality of linear extensions of conductive material along the film surface separated by spacer areas; wherein at least one of: the linear extensions of conductive material extend perpendicular to a strain vector on the electrocaloric film during operation; the linear extensions of conductive material extend parallel to a line between supported edges at opposite ends of the electrocaloric film; the linear extensions of conductive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ANA M VAZQUEZ/Examiner, Art Unit 3763